Citation Nr: 1453104	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-07 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.  

3.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the claims resides with the Indianapolis, Indiana VA RO.    

The Veteran initially requested a video conference hearing before the Board when he filed his substantive appeal in February 2010.  In a statement received in September 2011, the Veteran indicated that he desired a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran testified before a DRO in November 2012.   


FINDINGS OF FACT

1.  The Veteran served in Korea from January 1972 to March 1973, his service did not involve service in Republic of Vietnam and the evidence does not establish that the Veteran was exposed to herbicides during service.

2.  The evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that Veteran's diabetes mellitus either began during or was otherwise caused by his military service.
 
3.  The evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that Veteran's hypertension began during service, was otherwise caused by his military service, or was caused or aggravated by a service connected disability.

3.  The Veteran does not have loss of use of a creative organ due to a service-connected disability.

CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  Criteria for entitlement to SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2014)
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.  As noted, the Veteran initially requested to testify at hearing before the Board but later requested a hearing before a DRO instead.  This hearing was held in November 2012.  As such, his request for a Board hearing is considered to have been withdrawn.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Here, as will be discussed, the evidence of record does not establish herbicide exposure on either a direct or presumptive basis.  This is highly relevant in that the Veteran's principle contention is that his diabetes mellitus, and secondary conditions of hypertension and erectile dysfunction were the result of herbicide exposure.  These conditions manifested years after service, and no medical evidence supports direct service connection.  As such, in the absence of a showing of herbicide exposure, the duty to obtain an examination has not been triggered. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including hypertension and diabetes mellitus, may be presumed to have been incurred during service if the disorders become manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases (to include diabetes mellitus) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, the Veteran has specifically denied having ever set foot in the Republic of Vietnam during his time in military service, and the Veteran's DD-214 also notes no Vietnam service.  As such, this presumption is inapplicable.

The Veteran does, however, believe that he was exposed to herbicides during his time being stationed in Korea.  VA regulations provide that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The Veteran contends that he was exposed to herbicides during his service in Korea where he was reportedly frequently in and around the DMZ.  In a November 2012 formal finding, the RO indicated that there were negative results to develop the Veteran's claim for herbicide exposure.  The RO noted that the Veteran served in Korea from January 1972 to March 1973.  Additionally, in a claim filed in 1973, the Veteran asserted that he was treated from August to November 1971 in Kentucky, and was treated in Korea from February 1972 to 1973.  As such, these statements are consistent with a finding that the Veteran was not in Korea during the requisite time (that is prior to September 1971) necessary to fit within the presumption of herbicide exposure in Korea.
 
What this means is that the Veteran does not fit within the established timeframe for establishing herbicide exposure as he did not arrive in Korea until after August 31, 1971.  This determination does not preclude the Veteran from establishing herbicide exposure on a direct basis, but it does preclude the application of the herbicide presumption.

On this point, the Board notes that it is ultimately bound by the law passed by Congress, and the language of the regulation limits the presumption to a narrow class of people who served during a specific timeframe.  As such, the Board decision is dictated by the relevant statutes and regulations, and the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing exposure to herbicides on a direct basis.
In an April 2008 response to a request for information, the National Personnel Records Center (NPRC) indicated that there was no record of exposure to herbicides pertaining to the Veteran.  

At a December 2012 hearing before a DRO, the Veteran testified that served in Korea during his service.  He denied serving anywhere else overseas during his active service.  He stated that he served with the 8th Army, 1st 17th Infantry Division and during his time in Korea he served at the DMZ.  He denied witnessing the spraying of any chemicals while he was in Korea, but he recalled having to clean up the compound, during which he removed 55-gallon barrels that had "danger zone" stamped on them.  He reported that the barrels were very old, rusty, and green in color.  

Unfortunately, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, the Veteran's assertions regarding moving old barrels is insufficient to establish herbicide exposure during service.  Likewise, while the Veteran very well may have been in the DMZ, there is no showing that he was exposed to herbicides during that time. 

The Veteran also testified that he was submitting photographs which showed that the area in Korea where he was stationed was very desolate and did not have much vegetation.  Photographs submitted by the Veteran show the DMZ in wintertime with little vegetation and some snow on the ground.  He added that at times he had to wade through rice paddies to hook up recovery vehicles while serving in the Korean DMZ.  However, the photos merely show landscape and do not show the application of tactical herbicides such as Agent Orange.

The Veteran's period of active service did not include service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Additionally, while the Veteran's period of active service included service in Korea at the DMZ, the Veteran did not service in Korea during the period in which exposure to herbicides is presumed.  Thus, the Veteran will not be afforded the presumption of exposure to herbicides during service.  The Veteran has also failed to show herbicide exposure on a direct basis. 

Given that the Board has concluded that herbicide exposure has not been established, the analysis will turn to whether service connection can be established for diabetes mellitus, hypertension, or erectile dysfunction on a direct or secondary basis.

A.  Diabetes Mellitus

A review of the Veteran's STRs does not reflect any complaints, findings, or treatment for diabetes mellitus.  Clinical evaluation of the Veteran's endocrine system was normal at his entrance examination in August 1971.  A urinalysis performed in November 1972 was negative for sugar in the urine.  Clinical evaluation of the Veteran's endocrine system was normal at the separation examination dated in March 1973.  

Voluminous treatment records from various private providers including Anderson Family Health Specialists; Community Hospital; Hoosier Ophthalmology; Heart Partners; St. John's Health System; Central Indiana Gastroenterology Group; Pulmonary Diseases and Sleep Disorders Consultants of Madison County, P.C.; J. Milligan, M.D.; and Jetty Heart Clinic and VA treatment reports dated from May 1974 to February 2012 document a diagnosis of diabetes mellitus no earlier than 2004.   

The Veteran testified that he was first diagnosed with diabetes mellitus in 1997, more than 20 years removed from his time in military service.

Records from the SSA include a disability determination and transmittal which indicates that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of vertiginous syndromes and disorders of the vestibular system and no established secondary diagnosis.  The records from the SSA are voluminous and duplicative of the records noted above.  

The Board finds that the competent evidence does not show a relationship between the Veteran's diabetes mellitus and his period of active service.  The earliest medical evidence of a diagnosis of diabetes mellitus was in 2004, more than thirty years after he left service.  Even assuming the Veteran's testimony regarding the date of diagnosis in 1997 is accurate, this diagnosis was more than twenty years after he left service.  Consequently, the earliest indication of a diagnosis of diabetes mellitus came at least twenty-four years after the Veteran left service. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of diabetes mellitus is evidence that weighs against the Veteran's claim. 

The evidence does not show, or even suggest, a relationship between the Veteran's diabetes mellitus and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his diabetes mellitus is related to his period of service or manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309. 

Hence, the Board finds that the competent evidence of record does not suggest any relationship between the Veteran's diabetes mellitus and his period of service. 

The entire extent of the Veteran's claim is contingent on the acceptance that he was exposed to herbicides in service, and that such exposure then caused his diabetes mellitus.  However, as discussed above, the evidence of record does not establish herbicide exposure, and no medical evidence has been advanced to show that the Veteran's diabetes mellitus either began during or was otherwise caused by his military service (other than as a result of herbicide exposure).

While the Veteran remains of the opinion that his diabetes mellitus is the result of herbicide exposure, he is not competent to provide the requisite etiology of diabetes mellitus because those matters require medical expertise, and because the evidence has not establish herbicide exposure during service.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus either began during or was otherwise caused by his military service, and the claim is therefore denied.

B.  Hypertension

The Veteran contends that he has hypertension secondary to diabetes mellitus.  Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

However, as an initial matter, the Board notes that the Veteran may not be awarded service connection for hypertension as secondary to diabetes mellitus because service connection for diabetes mellitus has been denied.  Consequently, service connection for hypertension on a secondary basis is not warranted.  

The Board will now consider whether service connection is warranted for hypertension on a direct basis. 

A review of the Veteran's STRs does not reflect any complaints, findings, or treatment for hypertension.  The Veteran's blood pressure was recorded as 132/74 on his August 1971 entrance examination and as 128/84 on his March 1973 separation examination.  

Voluminous treatment records from various private providers including Anderson Family Health Specialists; Community Hospital; Hoosier Ophthalmology; Heart Partners; St. John's Health System; Central Indiana Gastroenterology Group; Pulmonary Diseases and Sleep Disorders Consultants of Madison County, P.C.; J. Milligan, M.D.; and Jetty Heart Clinic and VA treatment reports dated from May 1974 to February 2012 document a diagnosis of hypertension no earlier than August 1996.   

Records from the SSA include a disability determination and transmittal which indicates that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of vertiginous syndromes and disorders of the vestibular system and no established secondary diagnosis.  The records from the SSA are voluminous and duplicative of the records noted above.  

At a December 2012 hearing before a DRO, the Veteran testified that he was diagnosed with hypertension in the late 1990s.  The Veteran's representative indicated that the Veteran's diabetes mellitus caused him to have kidney problems which in turn caused the Veteran's hypertension.  

The Board finds that the competent evidence does not show a relationship between the Veteran's hypertension and his period of active service.  The earliest medical evidence of a diagnosis of hypertension was in 1996, more than twenty years after he left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of hypertension is evidence that weighs against the Veteran's claim. 

The evidence does not suggest a direct relationship between the Veteran's hypertension and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that hypertension is related to his period of service or manifested within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of hypertension and the Veteran's period of service.  

To the extent the Veteran believes his hypertension is directly related to service, his opinion is not considered competent evidence as he has not been shown to have the relevant medical training or expertise to provide such an opinion.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Moreover, as noted, service connection has not been established for diabetes mellitus and as such service connection for hypertension may not be granted as secondary to a service-connected disability.  

Accordingly, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service, and the claim is therefore denied.

C.  Special Monthly Compensation

For historical purposes, the Board notes that the Veteran filed a claim of entitlement to loss of use of a creative organ as secondary to diabetes mellitus.  His claim was denied in a January 2009 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

The Veteran contends that he warrants special monthly compensation for loss of use of a creative organ based on erectile dysfunction.  Specifically, the Veteran has indicated that he has erectile dysfunction secondary to diabetes mellitus and as such he warrants SMC for loss of use of a creative organ.

Subject to certain limitations, SMC is payable under 38 U.S.C.A. § 1114(k) for each anatomical loss of or the loss of use of one or more creative organs.  38 C.F.R. § 3.350(a).  Regulatory definitions for loss of or loss of use of a creative organ are as follows:

(i) Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that:

(a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or

(b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or

(c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.

(ii) When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.

(iii) Loss or loss of use traceable to an elective operation performed subsequent to service, will not establish entitlement to the benefit.  If, however, the operation after discharge was required for the correction of a specific injury caused by a preceding operation in service, it will support authorization of the benefit.  When the existence of disability is established meeting the above requirements for nonfunctioning testicle due to operation after service, resulting in loss of use, the benefit may be granted even though the operation is one of election.  An operation is not considered to be one of election where it is advised on sound medical judgment for the relief of a pathological condition or to prevent possible future pathological consequences.

(iv) Atrophy resulting from mumps followed by orchitis in service is service connected.  Since atrophy is usually perceptible within 1 to 6 months after infection subsides, an examination more than 6 months after the subsidence of orchitis demonstrating a normal genitourinary system will be considered in determining rebuttal of service incurrence of atrophy later demonstrated.  Mumps not followed by orchitis in service will not suffice as the antecedent cause of subsequent atrophy for the purpose of authorizing the benefit.  38 C.F.R. § 3.350.

The Board notes that entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  38 C.F.R. §§ 3.350(a), 4.115b, Diagnostic Code 7522, Footnote 1. 

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for erectile dysfunction.  

Voluminous treatment records from various private providers including Anderson Family Health Specialists; Community Hospital; Hoosier Ophthalmology; Heart Partners; St. John's Health System; Central Indiana Gastroenterology Group; Pulmonary Diseases and Sleep Disorders Consultants of Madison County, P.C.; J. Milligan, M.D.; and Jetty Heart Clinic and VA treatment reports dated from May 1974 to February 2012 document a diagnosis of erectile dysfunction no earlier than January 2000.   

Records from the SSA include a disability determination and transmittal which indicates that the Veteran was in receipt of SSA disability benefits for a primary diagnosis of vertiginous syndromes and disorders of the vestibular system and no established secondary diagnosis.  The records from the SSA are voluminous and duplicative of the records noted above.  

At a December 2012 hearing before a DRO, the Veteran testified that he had erectile dysfunction secondary to diabetes mellitus.  

For the reasons noted above, the Veteran does not warrant service connection for diabetes mellitus and as such he cannot be awarded service connection for erectile dysfunction as secondary to a service-connected disability.  However, the Board will also consider whether service connection is warranted for erectile dysfunction on a direct basis.  

The Board finds that the competent evidence does not show a relationship between the Veteran's erectile and his period of active service.  The earliest medical evidence of a diagnosis of erectile dysfunction was in 2000, almost thirty years after he left service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after active service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of erectile dysfunction is evidence that weighs against the Veteran's claim. 

The evidence does not suggest a direct relationship between the Veteran's erectile dysfunction and his period of active service, as the focus of the evidence relates to diabetes mellitus or herbicide exposure.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's erectile dysfunction is related to his period of service or related to a service-connected disability.  Consequently, service connection is not warranted for erectile dysfunction on a direct or secondary basis.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for special monthly compensation based on loss of use of a creative organ, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.





ORDER

Service connection for diabetes mellitus, including as secondary to herbicide exposure is denied.  

Service connection for hypertension, including as secondary to diabetes mellitus is denied.  

Special monthly compensation based on loss of use of a creative organ is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


